 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (“Agreement”) is made and entered into as of the [__]
day of January, 2013 (“Effective Date”), by and between [_________]
(“Consultant”) and Loton, Corp., a Nevada corporation (“Company”).

 

In consideration of the mutual promises and agreements contained herein, the
parties hereto hereby agree as follows:

 

Section 1. Consulting Services. Consultant agrees to perform all duties and
responsibilities, as and when reasonably requested, related to the Company’s
[INSERT AS APPROPRIATE] and such other services that may be requested by the
Board from time to time, on a work-made-for-hire basis all in accordance with
the terms and conditions of this Agreement (collectively, the “Consulting
Services”). Consultant agrees to devote all commercially reasonable efforts in
the performance of the Consulting Services.

 

Section 2. Term and Termination. This Agreement shall become effective on the
date first written above and shall continue in full force and effect for one (1)
year or until sooner terminated by either party, with or without cause, and with
or without the giving of any reasons, by giving written notice thereof to the
other party at least ten (10) calendar days before the termination is to be
effective. Each party hereto acknowledges and agrees that neither party has made
any representations or warranties (expressed or implied) to keep this Agreement
in effect for any specified or minimum period of time. Sections 5,6,7, 8 and 9
hereof shall survive the termination of this Agreement.

 

Section 3. Compensation and Expenses. The Company will provide Consultant with
the following compensation and expense reimbursement during the term of this
Agreement:

 

3.1 Stock Grant. Consultant shall receive a grant of [_____] shares of the
Company’s restricted common stock (“Stock Grant”), which shall vest on the date
that is two years after the date of this Agreement and be subject to a lock-up
of two (2) years from the date of vesting. The Stock Grant will be evidenced by
and subject to the terms and conditions of a separate Notice of Grant and
Restricted Stock Agreement.

 

3.2 Expenses. Any expenses incurred by Consultant at the request of the Company
shall be reimbursed by the Company subject to receipt by the Company of
appropriate documentation.

  

Section 4. Status. Neither this Agreement, nor any transaction under or relating
to this Agreement, shall be deemed to create an agency, partnership or joint
venture relationship between the parties hereto. Consultant shall not be an
employee of the Company. Consultant is and shall be an independent contractor.
Consultant shall have neither the power nor the authority to negotiate and/or
execute agreements on behalf of the Company, and Consultant shall not be
authorized to bind the Company in any way whatsoever.

 

Section 5. Taxes. Consultant acknowledges that no federal or state withholding
taxes, FICA, SDI or other employee payroll taxes or deductions are made with
respect to compensation paid to Consultant pursuant to this Agreement.
Consultant is responsible for all such taxes, and agrees to report for federal
and state income and any other tax purposes all such compensation, and to pay
all taxes due thereon. Consultant further agrees to indemnify, defend and hold
Company harmless in the event that any claims are made by any taxing authority,
by reason of Consultant’s failure to properly pay any and all taxes which are
due I relation to the services provided by Consultant to Company pursuant to
this Agreement.

  



 

 

 

Section 6. Proprietary Rights. Consultant acknowledges and agrees that
Consultant has no right to or interest in the work, product, documents, reports
or other materials created by Consultant specifically in connection with
rendering strategic advisory services performed hereunder, nor any right to or
interest in any copyright or any other intellectual property right therein.
Nothing contained herein shall prevent Consultant from performing similar
services to other companies. Company shall be deemed sole and exclusive owner of
all rights, title and interest in the work product, deliverables (tangible or
intangible), and other results and proceeds of Consultant’s services to the
Company, including all intellectual property rights (collectively, the
“Materials”). In the event that it should be determined that any elements or
components of the Material are not deemed to be a work for hire, or that
Consultant is deemed to retain any rights in the Materials by operation of law,
Consultant will and hereby does assign, convey and transfer to Company (or its
licensor, where applicable) all rights that Consultant possesses or may possess
in the Materials. Consultant also hereby waives any rights of paternity,
attribution, integrity and other similarly afforded moral rights it may have in
the Materials to the extent such rights may not be assigned under any applicable
laws. At Company’s direction and expense, Consultant will take such steps, and
execute and deliver such documents, as Company deems reasonably necessary to
enable Company (or its licensor, where applicable) to perfect and record its
rights in the Materials. In addition, Consultant hereby irrevocably appoints
Company as Consultant’s attorney-in-fact for the purpose of executing any
assignments of rights regarding the Materials. This Section 9 shall apply to the
Materials from the moment of creation, development and/or performance by
Consultant notwithstanding the fact that Company may not have yet approved the
Material and/or any dispute over payment between the parties.

 

Section 7. Confidentiality.

 

7.1 Confidential Information Defined. The Company may disclose to Consultant
non-public information to further the performance of this Agreement.
“Confidential Information” means all information (written or oral) disclosed by
the Company, including but not limited to technical, financial and business
information relating to the Company’s products, services, processes, profit or
margin information, finances, customers, suppliers, prices, marketing, and
future business plans. Consultant will not, either during or subsequent to the
term of this Agreement, directly or indirectly divulge to any unauthorized
person any information designated as confidential by Company; nor will
Consultant disclose to anyone other than a Company employee or use in any way
other than in the course of the performance of this Agreement any information
regarding Company, including Company's platforms, technologies, research and
development, designs, products, services, finances, marketing plans, and other
information not known to the general public whether acquired or developed by
Consultant during his performance of this Agreement or obtained from Company
employees; nor will Consultant, either during or subsequent to the term of this
Agreement, directly or indirectly disclose or publish any such information
without prior written authorization from Company to do so. Consultant
acknowledges and agrees that all of the foregoing information is proprietary to
Company, that such information is a valuable and unique asset of Company, and
that disclosure of such information to third parties or unauthorized use of such
information would cause substantial and irreparable injury to Company's ongoing
business for which there would be no adequate remedy at law. Accordingly, in the
event of any breach or attempted or threatened breach of any of the terms of
this Section, Consultant agrees that Company shall be entitled to receive
injunctive and other equitable relief without need of posting a bond, and
without limiting the applicability of any other remedies.

 



2

 

 

7.2 Return of Information. Consultant will return to Company any Company
property that has come into Consultant’s possession during the term of this
Agreement, when and as requested to do so by Company and in all events upon
termination of Consultant's engagement hereunder. Consultant will not remove any
Company property from Company premises without written authorization from
Company. The product of all work performed under this Agreement, including
reports, drawings, computer programs and designs shall be the property of
Company, and Company shall have the sole right to use, sell, license, publish or
otherwise disseminate or transfer rights in such work product.

 

Section 8. Representations and Warranties. Consultant represents and warrants
that (a) the Materials will not infringe upon the Intellectual Property Rights
or other rights of any person or entity; (b) Consultant is and at all times will
remain possessed of all rights necessary to enter into and fully perform all of
Consultant's obligations under this Agreement; (c) Consultant possesses the
requisite skill and experience necessary to fully perform all of Consultant's
obligations under this Agreement; (d) Consultant’s entering into and fulfilling
the obligations of this Agreement does not and will not infringe on the rights
of any person or entity; and (e) Consultant will diligently and competently
perform all services set forth herein. Consultant hereby agrees to indemnify and
hold Company harmless for all claims, losses, expenses, damages and other costs
of any kind or nature, including attorneys’ fees and costs, arising from
Consultant’s breach of this Agreement or any of its representations or
warranties made herein.

 

Section 9. Miscellaneous.

 

9.1 Notices. Any notice or other document to be given hereunder by any party
hereto to any other party hereto shall be in writing and delivered in person or
by courier, electronically by facsimile or sent by any express mail service,
postage or fees prepaid at the following addresses:

  

If to Consultant, to:

 

[Name]

[Address]

[Address]

[Email]

 

 

If to the Company, to:

 

Loton, Corp.

4751 Wilshire Blvd 3rd Floor

Los Angeles, CA 90010

rellin@trinadcapital.com

Attention: Chief Executive Officer

  

or at such other address or number for a party as shall be specified by like
notice. Any notice which is delivered in the manner provided herein shall be
deemed to have been duly given to the party to whom it is directed (a) on the
day when personally served, including delivery by express mail and overnight
courier, and (b) on the business day of confirmed transmission by
telecommunications device.

 

9.2 Entire Agreement. This Agreement is intended by the parties hereto to be the
final expression of their agreement with respect to the subject matter hereof
and is the complete and exclusive statement of the terms thereof. This Agreement
supersedes and terminates all prior agreements, arrangements and understandings
between or among the Company and Consultant with respect to the subject matter
hereof.

 



3

 

 

9.3 Amendment; Waiver. This Agreement may not be modified, amended or waived in
any manner except by an instrument in writing signed by both parties hereto. The
waiver by either party of compliance with any provision of this Agreement by the
other party shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by such party of a provision of
this Agreement.

 

9.4 Governing Law. This Agreement shall be deemed to be made in, and in all
respects shall be interpreted, construed, and governed by and in accordance
with, the laws of the State of California.

 

9.5 Scope of Agreement. This Agreement shall bind and inure to the benefit of
the Company and its successors and assigns and of Consultant and its successors.

 

9.6 No Conflicts. Consultant represents and warrants to the Company that, at all
times during the term of this Agreement, Consultant’s performance of the
services contemplated by this Agreement shall not conflict with any agreement,
commitment or obligation on the part of Consultant to any employer or other
third party.

 

9.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first written above.

 

LOTON, CORP.

 

 

 

By:___________________________________

Name: Robert Ellin

Title: Chief Executive Officer

 

 

 

 

_____________________________________

[CONSULTANT NAME]



4

